Jordan, Justice.
Appellant and appellee were divorced on February 26, 1975, in Lane County, Oregon, and custody of the parties’ sole minor child was awarded to appellee-wife. Pursuant to visitation rights under the decree, the appellant 1¡ook custody of the child around the middle of June, 1975, while residing in Wisconsin. Without informing appellee of his whereabouts, appellant, with the child, moved to Georgia. In December, 1975, appellee succeeded in locating appellant and promptly filed this writ of habeas corpus. Appellant filed an answer and cross claim alleging a change in conditions affecting the welfare of the eleven-year-old child.
The trial court, after a full hearing, adjudged that appellant had no legal right to the child and that there had been no change of condition affecting the welfare of the child which would support a change in custody. It was ordered that appellant return custody of the child to appellee instanter.
A review of the evidence reveals questions of fact for determination by the trial judge, and we find sufficient and reasonable evidence to support his determination and judgment. McGinnis v. McGinnis, 236 Ga. 900; Githens v. Githens, 235 Ga. 657 (221 SE2d 428) (1975).

Judgment affirmed.


All the Justices concur.